UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 24, 2013 InoLife Technologies, Inc. (Exact Name of Registrant as Specified in Charter) New York (State or Other Jurisdiction of Incorporation) 000-50863 (Commission File Number) 30-299889 (I.R.S. Employer Identification No.) 6040-A Six Forks Rd., #135 Raleigh, N.C. 27609 (Address of Principal Executive Offices) 919-727-9186 (Issuer Telephone Number) Copies to: John T. Root, Jr., Attorney at Law PO Box 5666 Jacksonville, AR 72078 (501) 529-8567 Tel (501) 325-1130Fax Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) InoLife Technologies, Inc. CURRENT REPORT ON FORM 8-K TABLE OF CONTENTS Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. 3 Signatures 4 2 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On November 29, 2013, the Board of Directors (the “Board”) of Inolife Technologies, Inc. (the “Company”), received a resignation from Sharon Berthold as Executive Vice President and Director, upon a unanimous vote from the Board, it accepted the resignation of Sharon Berthold as Officer and Director of the Company, effective immediately. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INOLIFE TECHNOLOGIES, INC. Date: December 16, 2013 By: /s/ Gary Berthold Gary Berthold Principal Executive Officer 4
